Title: David Hartley to the American Peace Commissioners, 14 June 1783
From: Hartley, David
To: American Peace Commissioners


          Gentlemen
            June 14. 1783
          Permit me to address the enclosed Memorial to your Excellencies, and to explain to you my Reasons for So doing. It is because many Consequences now at a great Distance, and unforeseen by Us may arise between our two Countries, perhaps from very minute and incidental Transactions, which in their beginnings may be impercepteble and unsuspected as to their future Effects. Our respective Territories are in Vicinity, and therefore We must be inseperable. Great-Britain with the British Power in America is the only nation, with whom, by absolute necessity, you must have the most intimate Concerns, either of friendship or hostility. All other nations are three thousand miles distant from you; You may have political Connections with any of these nations, but, with regard to Great-Britain, it must be so. Political Intercourse & Interests will obtrude themselves between our two Countries; because they are the two great powers dividing the Continent of N: America. These matters are not to come into discussion between us now. They are of too much importance either to be involved in, or even glanced at in any present transaction—
          Let every eventual principle be kept untouched untill the two nations shall have recovered from the animosities of war. Let them have a pacific interval to consider deliberately of their mutual & combined Interests, and of their engagements with other nations. Let us not, at the outset of a temporary Convention, adopt the severe principle of reducing every transaction, between the two Nations, to the footing of an exact reciprocity alone. Such a principle would cast a Gloom upon conciliatory prospects. America is not restrained from any Conciliation with G:B. by any Treaty with any other Power. The principles of Conciliation would be the most desireable between G:B: & America—and forbearance is the road to Conciliation. After a war of animosities, time should be allowed for recollection. There are all reasonable appearances of conciliatory disposition, on all sides, which may be perfected in time— Let us not therefore, at such a moment as this, & without the most urgent necessity, establish a morose principle between us. If it were a decided point against amity & conciliation, it wd. be time eno: to talk of partition & strict reciprocity. To presume in favor of Conciliation may help it forward—to presume against it may destroy that Conciliation, which might otherwise have taken place: But, in the present case, there is more than reason to presume Conciliation. I think myself happy that I have it in my power to assure you, from authority, that it is the fundamental principle of the British Councils to establish Amity and Confidence between G:B: & the American States, as a succedaneum for the relation in which they formerly stood, one to the other. The proof of this consists not in words, but in substantial facts. His Britannic Majesty has been graciously pleased to send orders to his Commanders in N: America for the speedy & compleat evacuation of the Territories of the United-States. His Majesty has given orders in Council, on the 14th. of last month, for the admission of American Ships & Cargoes into G:B:, and, on the 6th. inst:, he has given further orders, permitting the importation from America of several Articles, wh: have been usually considered as Manufactures. He has likewise provided for the Convenience of American Merchants, who may wish to land Tobacco in G:B: for re-exportation. Upon the same principle, Mr: Fox, the Secy: of State, corresponding with America, has moved for & recd. the leave of the H. of Commons (nem. con.) to bring in a bill that any American Merchants, importing rice into G:B:, may, upon re-exportation, draw back the whole duty paid on its first importation. All these Circumstances, put together, undoubtedly form the most indisputable evidence of the disposition which prevails in the British Councils, to give every facility to the Re-establishment of that intercourse, which must be so beneficial to both nations. I am ordered to inform you, that his Majesty entirely approves of the plan of making a temporary Convention for the purposes of restoring immediate Intercourse & Commerce, and more particularly for the purpose of putting off, for a time, the decision of that important Question, how far the British Acts of Navigation ought to be sacrificed to commercial Considerations, drawn from the peculiar Circumstances of the present Crisis—a question which will require much deliberation & very much inquiry before it can be determined. I am sure, Gent. you will see & admit the reasonableness of our proceeding, in such a Case, with deliberation & discretion, more especially when these Acts of prudence do not proceed from any motive of coolness or reserve towards you. In the mean time, the temporary Convention may proceed upon principles of real & accomodating Reciprocity. For instance, we agree to put you upon a more favorable than any other nation. We do not ask a rigid reciprocity for this, because we know, by your present subsisting Treaties, it is not in your power to give it to us. We desire only to be put upon the footing of other nations with you & yet we consent that you shall be upon a better footing with us than any other nation— Thus far we must be allowed to be giving something more than reciprocity, and this we do, as I said before; because we are unwilling to ask what you cannot give. Surely it is not unreasonable, nor more than fm. principles of reciprocity we have a right to expect, that you should imitate our Conduct in this particular, & that you should abstain fm. asking things, under the title of exact & literal reciprocity, which you must know, upon the consideration of our case, that we are unable to give. Virtual and substantial reciprocity we are willing to give, literal reciprocity is impossible, as much from your engagements, as from our system of navigation.
          If we can agree upon an article of intercourse & commerce, in the nature of a temporary convention, on the Basis of the Memorial, which I had lately the honor of giving to you, bearing date 19. May 1783, no time need be lost in finishing this business; but with this explanation, that, altho’ it is proposed that the Commerce between the United States & the British West Indies should be free with regard to their respective productions, yet that we are not bound to admit the importation of West Indian Commodities into Great Britain in American Vessels. Believe me, Gentlemen, that this restriction does not proceed from any invidious disposition towards the American States. It is imposed on the British Ministers by indispensible prudence and necessity, who in the present state of things could not be justified to their own Country in going hastily to such an extent of concession. This point is not to be looked upon, as merely commercial, but as affecting fundamentally the great political System of British Navigation; and you are to consider that the principle, upon which the whole of our proposed temporary convention is to stand, is, that the Commerce between the two Countries is to be revived nearly upon the old footing; but that each Nation is to keep in its own hands the power of making such regulations, respecting Navigation as shall seem fit. I assure you that this point has been discussed, by the Ministers of the British Cabinet, with infinite Candor & with every possible disposition of Amity & favor towards your Country; but the more they have enquired upon this Subject, the more they are overborne by the Conviction that the prejudices on this matter (if that is the name these opinions deserve) are so strong, that such a measure, as a relaxation of the Act of Navigation in this instance, never can be taken, but upon such a full & solemn parliameny: enquiry, as it is impossible to go into at this time of the year, & in this stage of the Sessions. I cannot therefore, Gent: help flattering myself that you are so well acquainted with the difficulties which must embarrass an English Administration in a business of this sort, as to endeavour rather to remove, than encrease them, & I am sure such a plan on yr: part wd. ultimately be most conducive to your objects. When an amicable Intercourse is once opened, & when conciliatory Confidence comes to take place of those jealousies, wh: have lately subsisted, you may easily conceive in how different a manner the whole of this matter will be considered. I am confident that this will be the Case, but if it is not, the provisions being only temporary, it will be in the power of the U: States to take up any hostile mode of proceeding, by restraints, prohibitions &c: whenever they may think fit.—
          I have made use above of the word prejudices, in speakg: of the principle of the British Act of Navigation. I hope you will accept that term fm. me, as proceeding so far in Compliance towards the future Consideration of the points now between us, as to keep the question open & free for discussion. If G:B: should in any Case throw down the barriers of the act of Navigation towards America, she shd. be very secure against the possible Case of future enmity or Alliance against her. Such Considerations as these lead to objects, far beyond our present scope, or powers: But I must still add one word more upon this article of prejudices. Such prejudices (if they are so) are not confined to Great-Britain— By your commercial Treaty with France, Article 4th. you are only intitled to a European Trade with that Kingdom, & not even, by that Treaty, to any direct Commerce, between their West-India Islands, & the Ports of the American States—much less to the immediate Communication between the French Islands & the Dominions of the Crown of France, in Europe.
        